                   Case 20-10343-LSS            Doc 1833       Filed 12/14/20        Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             (Jointly Administered)
                              Debtors.
                                                             Ref. Docket Nos. 1817

                                        NOTICE OF WITHDRAWAL

                     PLEASE TAKE NOTICE that on December 10, 2020, the above-captioned

Debtors filed the Certification of Counsel Regarding the Debtors Application for Entry of an Order

Authorizing the Retention and Employment of JLL Valuation & Advisory Services, LLC as

Appraiser for the Debtors and Debtors in Possession with Respect to Certain Local Council

Properties, Nunc Pro Tunc to November 30, 2020 (D.I. 1817).

                     PLEASE TAKE FURTHER NOTICE that the Debtors hereby withdraw the

filing at D.I. 1817.




1
             The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax
             identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
             Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
          Case 20-10343-LSS   Doc 1833   Filed 12/14/20    Page 2 of 2




Dated: December 14, 2020          MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Eric W. Moats
                                  Derek C. Abbott (No. 3376)
                                  Andrew R. Remming (No. 5120)
                                  Eric W. Moats (No. 6441)
                                  Paige N. Topper (No. 6470)
                                  1201 North Market Street, 16th Floor
                                  P.O. Box 1347
                                  Wilmington, Delaware 19899-1347
                                  Telephone: (302) 658-9200
                                  Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com

                                  – and –

                                  WHITE & CASE LLP
                                  Jessica C. K. Boelter (admitted pro hac vice)
                                  1221 Avenue of the Americas
                                  New York, New York 10020
                                  Telephone: (212) 819-8200
                                  Email: jessica.boelter@whitecase.com

                                  – and –

                                  WHITE & CASE LLP
                                  Michael C. Andolina (admitted pro hac vice)
                                  Matthew E. Linder (admitted pro hac vice)
                                  111 South Wacker Drive
                                  Chicago, Illinois 60606
                                  Telephone: (212) 881-5400
                                  Email: mandolina@whitecase.com
                                         mlinder@whitecase.com

                                  Counsel for the Debtors and Debtors in
                                  Possession
